Citation Nr: 0514533	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-01 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric condition, to include major depressive disorder 
and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the issuance of the rating decision that is the basis 
for this appeal, legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Unfortunately, the veteran has not been 
provided a notice letter pursuant to 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Thus, he has not been informed of 
(1) the information and evidence not of record that is 
necessary to substantiate the claims; (2) the information and 
evidence that VA will seek to provide; and (3) the 
information and evidence the claimant is expected to provide.  
He also has not been requested to provide any evidence in his 
possession that pertains to the claims.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Concerning the claims for service 
connection for hearing loss, tinnitus, 
and an acquired psychiatric condition, to 
include major depressive disorder and 
PTSD, issue the veteran a letter 
informing him of (1) the information and 
evidence not of record that is necessary 
to substantiate the claims; (2) the 
information and evidence that VA will 
seek to provide; and (3) the information 
and evidence the claimant is expected to 
provide.  Also, request him to provide 
any evidence in his possession that 
pertains to these claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  .  

2.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




